UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2016 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-49760 PETRO RIVER OIL CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware 98-0611188 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 205 East 42nd Street, Fourteenth Floor, New York, NY 10017 (Address of Principal Executive Offices, Zip Code) (469) 828-3900 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at March 21, 2016 Common Stock, $0.00001 par value per share 4,263,671shares Table of Contents TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statements of Cash Flows (Unaudited) 3 Notes to Consolidated Financial Statements (Unaudited) 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION 24 Item 1. Legal Proceedings 24 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Default Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 27 -i- Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. Petro River Oil Corp. and Subsidiaries Consolidated Balance Sheets (Unaudited) As of January 31, 2016 April 30, 2015 Assets Current Assets: Cash and cash equivalents $ $ Certificate of deposit - restricted Accounts receivable - oil and gas Accounts receivable - related party - Accrued interest on notes receivable - related party - Real estate - held for sale - Prepaid expenses and other current assets Prepaid oil and gas development costs - Total Current Assets Oil and gas assets, full cost method Costs subject to amortization, net Costs not being amortized, net Property, plant and equipment, net of accumulated depreciation of $308,032 and $313,508, respectively Intangible assets, net of accumulated amortization of $110,632 and $20,293, respectively Notes receivable - related party - Other assets Total Assets $ $ Liabilities and Equity Current Liabilities: Accounts payable and accrued expenses $ $ Accrued income tax liability - Deposits on real estate sales - Notes payable - related party - Asset retirement obligations, current portion Total Current Liabilities Long-term liabilities: Asset retirement obligations Total Long-term Liabilities Total Liabilities Commitments and contingencies Equity: Preferred shares - 5,000,000 authorized; par value $0.00001; 0 shares issued and outstanding - - Preferred B shares - 29,500 authorized; par value $0.00001; 0 shares issued and outstanding - - Common shares - 100,000,000 authorized; par value $0.00001; 4,263,671 and 4,259,505 issued and outstanding 43 43 Additional paid-in capital Accumulated deficit ) ) Total Petro River Oil Corp. Equity Non-controlling interest Total Equity Total Liabilities and Equity $ $ The accompanying notes are an integral part of these consolidated financial statements. -1- Table of Contents Petro River Oil Corp. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months Ended For the Nine Months Ended January 31, 2016 January 31, 2015 January 31, 2016 January 31, 2015 Revenues Oil and natural gas sales $ Sales of real estate - - Total Revenues Operating Expenses Cost of revenue - sales of real estate - - Lease operating expenses Depreciation, depletion and accretion Amortization of intangibles - - Gain on sale of equipment - - ) - Loss on sale of oil and gas assets - - Impairment of oil and gas assets - - General and administrative Total Operating Expenses Operating Loss ) Other Income ) ) Net Loss Before Income Tax Provision ) Income Tax Provision - - Net Loss ) Net Loss Attributable to Non-controlling Interest ) Net Loss Attributable to Petro River Oil Corp. and Subsidiaries $ ) $ ) $ ) $ ) Basic and Diluted Net Loss Per Common Share $ ) $ ) $ ) $ ) Weighted Average Number of Common Shares Outstanding - Basic and Diluted The accompanying notes are an integral part of these consolidated financial statements. -2- Table of Contents Petro River Oil Corp. and Subsidiaries Consolidated Statements of Cash Flows (Unaudited) For the Nine Months Ended January 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities Depreciation, depletion and accretion Amortization of intangibles - Stock-based compensation Non-cash cost of real estate properties sold - Impairment of oil and gas assets - Loss on sale of oil and gas assets - Gain on sale of equipment ) - Changes in operating assets and liabilities: Accounts receivable - oil and gas - Accounts receivable - related party ) ) Accrued interest on notes receivable - related party ) Prepaid expenses and other current assets ) Accounts payable and accrued expenses ) ) Accrued income tax liability - Deposit for real estate sales - Net Cash Provided by (Used in) Operating Activities ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase on certificate of deposit - restricted - ) Prepaid oil and gas development costs ) - Capitalized expenditures on oil and gas assets ) ) Cash received upon disposal of oil and gas assets - Issuance of notes receivable - related party ) - Proceeds from sale of equipment - Purchase of equipment - ) Payments on deposits ) ) Net Cash Used in Investing Activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - related party - Cash payments of note payable - ) Cash received from non-controlling interest contribution - Net Cash Provided by Financing Activities Change in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ SUPPLEMENTARY CASH FLOW INFORMATION: Cash paid during the period for: Income taxes $ $ Interest paid $
